Opinion
Pee Cubiam,
In considering this appeal from the refusal to grant a new trial, we reviewed the record for the purpose of determining whether the court below committed a clear error of law or indulged in a palpable abuse of its discretion.
The record indicates that this case was submitted to the jury under proper and adequate instructions from the trial judge. It further appears that the determination of the jury was based on adequate testimony properly produced during the trial of this issue.
No unique or important questions are raised by this appeal and nothing is to be gained by a recital of the applicable law or a discussion of the facts.
Order affirmed.